          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

JOHN HOUTSMA,
      Petitioner,
v.                                                Case No. 1:19-cv-328-AW-GRJ
STATE OF FLORIDA,
     Respondent.
_______________________________/
                    ORDER DISMISSING § 2254 PETITION

      I have considered the magistrate judge’s January 27, 2020 Report and

Recommendation. ECF No. 15 (R&R). No objections have been filed. The Report

and Recommendation concludes the petition should be dismissed, and I agree.

      John Houtsma filed a pro se Petition for Writ of Habeas Corpus, pursuant to

28 U.S.C. § 2254. ECF No. 1. Houtsma has been civilly detained pursuant to the

Jimmy Ryce Act, Fla. Stat. § 394.910. R&R at 1.

      If Houtsma’s petition is construed to challenge his 1998 conviction and

sentence, it must be dismissed for lack of jurisdiction because Houtsma is no longer

serving that sentence. See Maleng v. Cook, 490 U.S. 488, 492 (1989); Lackawanna

Cty. Dist. Attorney v. Coss, 532 U.S. 394, 396-97 (2001); see also Brown v. Sec’y,

Fla. Dep’t of Children & Families, 267 F. App’x 861, 862-63 (11th Cir. 2008)

(“Although petitioner’s convictions were used as a predicate for a civil commitment



                                         1
rather than to enhance a criminal sentence, we regard them as valid and not subject

to federal habeas review.”).

      But the petition could also be construed to challenge Houtsma’s indefinite

post-sentence confinement under the Jimmy Ryce Act. See Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998) (pro se pleadings should be “liberally

construed”).1 And although Houtsma cannot challenge his 1998 conviction, he is not

necessarily barred from challenging his civil commitment. See Duncan v. Walker,

533 U.S. 167, 176 (2001) (“[F]ederal habeas corpus review [under 28 U.S.C § 2254]

may be available to challenge the legality of a state court order of civil commitment

or a state court order of civil contempt.”); Kakuk v. Dep’t of Children & Family

Servs., 516 F. App’x 901, 903 (11th Cir. 2013).

      Houtsma already has a pending, earlier-filed habeas petition challenging his

civil commitment. See Houtsma v. Shew et al., 2:19-cv-00277-JES-MRM, ECF

No. 1 (M.D. Fla. March 19, 2019); see also 2:19-cv-00277-JES-MRM, ECF No. 12

at 1 (“Petitioner . . . appears to challenge his continued civil commitment pursuant

to the [Jimmy Ryce Act], §§ 394.479 to 394.484, Fla. Stat. . . . , as violating the




      1
         As the Middle District noted before transferring the case here, the petition is
unclear. See ECF No. 12 at 1 (“As best the Court can tell, the Petition challenges
either Petitioner’s underlying state court conviction which placed him at the FCCC
or the state court’s determination to commit him under the Jimmy Ryce Act.”).
                                           2
United States Constitution.”). There, Houtsma seeks release under § 2241. 2:19-cv-

00277-JES-MRM, ECF No. 1 at 8.

        Houtsma’s two pending petitions—this one under § 2254 and the Middle

District case under § 2241—seek the same relief. Sections 2254 and 2241 provide

“a single remedy, the writ of habeas corpus.” Medberry v. Crosby, 351 F.3d 1049,

1060 (11th Cir. 2003). They do not provide “discrete and independent source[s] of

post-conviction relief.” Id.; see also Thomas v. Crosby, 371 F.3d 782, 786 (11th Cir.

2004) (“Accordingly, we concluded in Medberry that where a prisoner is in custody

pursuant to the judgment of a state court, his petition is subject to both § 2241 and

§ 2254.”). Since Houtsma’s § 2241 habeas petition was already pending in the

Middle District, his duplicative claim should not proceed here.2

        It is ORDERED:

        1.   The Report and Recommendation (ECF No. 15) is approved to the

extent it recommends dismissal.

        2.   The application to proceed in forma pauperis (ECF No. 9) is denied as

moot.



        2
         This is the second time this court has considered this same petition—down
to the typos and extraneous marking. Compare Houtsma v. State of Florida, 1:19-
cv-112-AW-GRJ, ECF No. 1 (N.D. Fla. June 13, 2019), with ECF No. 1. The last
time, Houtsma was ordered to file an amended petition, and the case was ultimately
dismissed.

                                         3
      3.      The clerk will enter a judgment that says, “The § 2254 petition is

dismissed.”

      4.      A certificate of appealability is DENIED.

      5.      The clerk will close the file.

      SO ORDERED on April 8, 2020.

                                         s/ Allen Winsor
                                         United States District Judge




                                               4
